NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



OUI SAYTHANOM,                           )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-3291
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Oui Saythanom, pro se.




PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.